Case 1:17-cv-00498-CFC Document 84 Filed 11/28/18 Page 1 of 4 PageID #: 1087




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

DDR HOLDINGS, LLC                     :
                                      :
      v.                              :       C.A. No. 17-498-CFC
                                      :       (lead case)
PRICELINE.COM LLC                     :

DDR HOLDINGS, LLC                     :
                                      :
      v.                              :       C.A. No. 17-499-CFC
                                      :
BOOKING.COM B.V.                      :

DDR HOLDINGS, LLC                     :
                                      :
      v.                              :       C.A. No. 17-501-CFC
                                      :
SHOPIFY, INC.                         :

       STIPULATION AND ORDER TO STAY THE CASE PENDING
             RESOLUTION OF INTER PARTES REVIEW
      WHEREAS plaintiff DDR Holdings, LLC (“Plaintiff”) filed this lawsuit

asserting claims against defendants Priceline.com LLC, Booking.com B.V., and

Shopify (“Defendants”) for alleged infringement of U.S. Patent Nos. 7,818,399;

8,515,825; 9,043,228; and 9,639,876 (the “Patents-in-Suit”).

      WHEREAS one or more of the Defendants have filed Petitions for Inter

Partes Review of all the Patents-in-Suit before the Patent Trial and Appeal Board

(the “PTAB”);




                                          1
Case 1:17-cv-00498-CFC Document 84 Filed 11/28/18 Page 2 of 4 PageID #: 1088




      WHEREAS the petitions are currently pending before the PTAB and the

PTAB has issued decisions instituting proceedings as to all the Patents-in-Suit,

docketed as IPR2018-00482, IPR2018-01008, IPR2018-01009, IPR2010-01010,

IPR2018-01011, IPR2018-01012, and IPR2018-01014 (“the IPRs”);

      WHEREAS scheduling orders for the IPRs have been entered, and a copy of

the scheduling order applicable to IPR2018-00482 is attached as Exhibit A hereto

and a copy of the scheduling order applicable to all of the other IPRs is attached as

Exhibit B hereto;

      NOW THEREFORE, the parties hereby stipulate and agree as follows,

subject to approval by the Court:

      The parties stipulate to stay this litigation (including a stay of all discovery

and discovery responses) pending resolution by the PTAB of the patentability of

all challenged claims in the IPRs via Final Written Decisions (“resolution of the

IPRs”).

      For clarity, the parties do not currently stipulate to continue the stay during

any appeal arising from the IPRs. However, this stipulation is without prejudice to

a party’s right to seek a continuation of the present stay or to seek a further stay.

      Accordingly, the parties respectfully request that the Court stay all case

deadlines and vacate the December 17, 2018 status conference, pending resolution

of the IPRs. Within thirty (30) days of the resolution of the IPRs, the parties will


                                           2
Case 1:17-cv-00498-CFC Document 84 Filed 11/28/18 Page 3 of 4 PageID #: 1089




notify the Court of the outcomes, their impact on the case, and, if needed, file a

new proposed Scheduling Order or a motion or proposed stipulation to continue

the current stay.

  /s/ Brian E. Farnan                  /s/ Francis DiGiovanni
Brian E. Farnan (#4089)              Francis DiGiovanni (#3189)
Rosemary J. Piergiovanni (#3655)     M. Curt Lambert (4882)
Farnan, LLP                          Thatcher A. Rahmeier (#5222)
919 N. Market Street, 12th Floor     Drinker Biddle & Reath LLP
Wilmington, DE 19801                 222 Delaware Avenue, Ste. 1410
(302) 777-0300                       Wilmington, DE 19801
bfarnan@farnanlaw.com                (302) 467-4200
rpiergiovanni@farnanlaw.com          francis.digiovanni@dbr.com
                                     curt.lambert@dbr.com
Of Counsel:                          thatcher.rahmeier@dbr.com
Louis J. Hoffman
LOUIS J. HOFFMAN, P.C.               Of Counsel:
7689 E. Paradise Lane, Ste. 2        Dan D. Davison
Scottsdale, AZ 85260                 Brett C. Govett
(480) 948-3295                       James V. Leito, IV
louis@valuablepatents.com            Norton Rose Fulbright US LLP
                                     2200 Ross Ave., Suite 3600
Attorneys for Plaintiff              Dallas, TX 75201
DDR Holdings, LLC                    (214) 855-8000
                                     dan.davison@nortonrosefulbright.com
                                     brett.govett@nortonrosefulbright.com
                                     james.leito@nortonrosefulbright.com
  /s/ Stephen J. Kraftschik
Jack B. Blumenfeld (#1014)          Marwan Elrakabawy
Stephen J. Kraftschik (#5623)       Catherine J. Garza
Morris, Nichols, Arsht & Tunnell    Norton Rose Fulbright US LLP
LLP                                 98 San Jacinto Boulevard, Suite 1100
1201 North Market Street            Austin, TX 78701
P.O. Box 1347                       (512) 474-5201
Wilmington, DE 19899                marwan.elrakabawy@nortonrosefulbright.com
(302) 658-9200                      cat.garza@nortonrosefulbright.com
jblumenfeld@mnat.com
skraftschik@mnat.com                Attorneys for Defendants Priceline.com LLC
                                    and Booking.com B.V.
Of Counsel:
Michael T. Renaud
Michael J. McNamara
Sandra J. Badin
Robert J. L. Moore
Jinnie L. Reed
Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C.
One Financial Center

                                        3
Case 1:17-cv-00498-CFC Document 84 Filed 11/28/18 Page 4 of 4 PageID #: 1090



Boston, MA 02111
(617) 542-6000
Attorneys for Defendant
Shopify, Inc.

Dated: November 28, 2018



      SO ORDERED this _______ day of November, 2018.

                                         _____________________________
                                         United States District Judge




                                     4
